Exhibit 10-g (i)


HUMAN RESOURCES COMMITTEE


APPROVED, NOVEMBER 18, 2004

        RESOLVED, that no further contributions to the Salary and Incentive
Award Deferral Plan (“SIAD”) of SBC Communications Inc. (the “Corporation”) may
be made after December 31, 2004, with the exception of interest on previously
deferred amounts;

        RESOLVED FURTHER, that the Senior Executive Vice President-Human
Resources and Communications is hereby granted the authority to approve changes
to the SIAD as necessary or appropriate to effect the changes approved by this
resolution as well as changes that may be necessary to conform the SIAD to
applicable tax law and regulations, and that the appropriate officers of the
Corporation are authorized and directed to do or cause to be done any and all
acts and things, including, but not limited to, obtaining such governmental
approvals, making such filings, and executing such agreements and other
documents that they may deem necessary or appropriate to carry out the purpose
of the foregoing resolution; and

        RESOLVED FURTHER, that cash payments approved in the June 24, 2004 Human
Resources Committee meeting to replace forfeited Cingular Wireless LLC awards,
that will be approved by the Chief Executive Officer on or after each of April
1, 2005, April 1, 2006, and April 1, 2007, shall be designated as Incentive
Awards under the Cash Deferral Plan, subject to its approval by the Board of
Directors.